United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3513
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Randall Kirk Bell,                      *        [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: May 12, 2003

                                 Filed: July 2, 2003
                                  ___________

Before BOWMAN, HEANEY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       The District Court1 dismissed Randall Kirk Bell's 28 U.S.C. § 2255 (2000)
motion because Bell filed it beyond the statute's one-year limitations period. Bell
argues on appeal that equitable tolling should apply because he was misled by the
District Court docket sheet as to the date that the limitations period expired. We
disagree and affirm the dismissal of Bell's motion.



      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       The District Court convicted Bell of a series of crimes related to narcotics and
firearms. Bell appealed the verdict, and we affirmed with the exception of one
firearms count, which we remanded for reconsideration. United States v. Kime, 99
F.3d 870, 886 (8th Cir. 1996). On remand, the District Court refused to acquit, and
Bell unsuccessfully appealed. United States v. Bell, 205 F.3d 1347 (8th Cir. 1999)
(table). The United States Supreme Court denied his subsequent certiorari petition
on April 17, 2000. Bell v. United States, 529 U.S. 1081 (2000). On April 26, 2001,
Bell filed with the District Court a motion pursuant to 28 U.S.C. § 2255, which has
a one-year statute of limitations. The District Court concluded, and Bell does not
challenge, that the limitations period began to run for Bell on April 17, 2000, because
the denial of certiorari made his conviction final. See United States v. Bell, No.
94-52, slip op. at 2 (S.D. Iowa July 29, 2002) (citing United States v. Campa-Fabela,
209 F. Supp.2d 968, 969 (S.D. Iowa 2002), appeal docketed, No. 03-1149 (8th Cir.
Jan. 16, 2003)). Bell's motion was therefore filed beyond the expiration of the
limitations period.

        Bell contends that equitable tolling should apply because he believes that the
District Court docket sheet misled him to think that the limitations period expired
later than April 17, 2001.2 Bell explains that he requested his docket sheet from the
District Court Clerk in order to ascertain the date of the order denying certiorari, and
it contained the following entry:


  5/4/00    676     COPY of Appellate Court Order: denying petition for writ of
                    certiorari regarding Randall Kirk Bell. (ld)
                    [Entry date 05/04/00]



      2
        We have yet to consider whether equitable tolling can apply to a § 2255
petition, see Paige v. United States, 171 F.3d 559, 561 (8th Cir. 1999), but we need
not decide this issue now because even if equitable tolling can apply, its use in this
case would be improper.

                                          -2-
Docket Sheet at 99. Bell read this entry to denote that the Supreme Court denied
certiorari on May 4, 2000, so he accordingly believed that the limitations period for
filing a § 2255 petition expired on May 4, 2001. The District Court refused to apply
equitable tolling and dismissed Bell's petition. Because we have not considered
whether equitable tolling can apply to a § 2255 petition, see Paige v. United States,
171 F.3d 559, 561 (8th Cir. 1999), we have not ruled as to the proper standard of
review in this case, but we need not resolve whether the standard should be de novo
or abuse of discretion because we would affirm the judgment of the District Court
under either standard,3 see Jihad v. Hvass, 267 F.3d 803, 806 n.3 (8th Cir. 2001)
(explaining, in context of 28 U.S.C. § 2254 petition, that court would affirm district
court's decision not to apply equitable tolling under either de novo or abuse or
discretion standard).

        Equitable tolling is appropriate when extraordinary circumstances beyond a
prisoner's control make it impossible to file a petition on time. Paige, 171 F.3d at
561. Bell argues that the allegedly misleading docket sheet was an extraordinary
circumstance beyond his control that made it impossible for him to file a timely
motion, but his explanation as to why the docket sheet misled him is unconvincing.
He states that the only way to read the docket entry is to presume that the date on the
left was that of the denial of certiorari. Because that date is without a heading or
label, Bell's reading is not unreasonable, but it is equally reasonable to read that date
to be the date on which the District Court Clerk received or filed the order.4 Bell
argues that the Clerk's reception of and filing of the order is represented by the date

      3
        In deciding whether equitable tolling applies, we assume the truth of Bell's
allegations related to his late filing, so his request for an evidentiary hearing is moot.
See Evans v. United States, 200 F.3d 549, 551 (8th Cir. 2000).
      4
       The Government claims that the left-hand column has a heading that states,
"Date Filed," but that heading appears only on docket sheets read through the District
Court's online docket management program and not on the docket sheet submitted to
us—the sheet that we have been led to believe Bell received.

                                           -3-
in the right-hand column. This date, however, is next to the words "Entry Date,"
which indicate that this is the date on which the Clerk's reception of the copy of the
order was entered into the docket and not necessarily the date on which the Clerk
received the copy.

       Because of the uncertainty concerning the date in the left-hand column, Bell
wrote in his brief that "one would have to be Sherlock Holmes to decipher the
meaning of the clerk's docket sheet." Reply Br. of Appellant at 1. This hyperbolic
statement is inconsistent with his proposition that the docket sheet unmistakably set
out May 4, 2000, as the date of the order denying certiorari. Moreover, it is wrong.
Bell could have asked the District Court Clerk for clarification or, better yet, could
have requested a copy of the Supreme Court's order, which obviously would have
stated the date of the Court's denial of certiorari.5 Bell also could have reviewed his
entire docket sheet, where he would have found at least two entries concerning
appellate orders, which he presumably had seen or to which he had access, that had
a date in the left-hand column that did not correspond to the date on which the
appellate order was issued. For instance, one entry reads as follows:


 10/29/96    --   COURTESY OPINION-affirm Kime's conviction; remand Bell's
                  conviction under count 16 to dist. court (sm)
                  [Entry date 10/29/96]

Docket Sheet at 87. The opinion referenced in this entry was entered by our Court
on October 25, 1996, not on October 29, 1996. Kime, 99 F.3d at 870. Another entry
states as follows:



      5
        The Clerk of the Supreme Court was required to notify Bell's counsel of the
denial of certiorari. See Sup. Ct. R. 16(3). Bell presented no evidence, however, as
to whether he ever received this notice and did not argue that a lack of notice caused
his late filing.

                                         -4-
 6/11/97 577       NOTIFICATION-From US Supreme Court stating that an order
                   has been filed denying certiorari in the above case. (pmb)
                   [Entry date 06/11/97]

Docket Sheet at 91. The Supreme Court denied certiorari in that appeal on May 12,
1997, not on June 11, 1997. Bell v. United States, 520 U.S. 1220 (1997).

        Bell insists that his pro se status excuses his failure to realize that the docket
sheet contained dates other than those of court actions. But we have previously held
that a lack of legal knowledge or legal resources, even in the case of a pro se prisoner,
does not warrant equitable tolling. See Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th
Cir. 2000) (considering application of equitable tolling to § 2254 petition), cert.
denied, 534 U.S. 863 (2001). The same is true in this case. Bell's decision to file his
habeas petition pro se left him vulnerable to the possibility that his inexperience with
legal matters would hurt his appeal. See Paige, 171 F.3d at 561. Alleged deception
perpetuated by a docket sheet is not an extraordinary circumstance when the allegedly
deceived party made no effort to have counsel (or even an employee in the Clerk's
office) provide him with aid in reading it.

       Because equitable tolling can also be appropriate in the habeas context when
conduct of the respondent has lulled the petitioner into inaction, Cross-Bey v.
Gammon, 322 F.3d 1012, 1015 (8th Cir. 2003) (considering application of tolling to
§ 2254 petition), Bell contends that he was lulled into complacency because he was
misled by the May 4, 2000, entry. The Government, however, did nothing to hinder
Bell's access to the date of the order denying certiorari. Furthermore, as we have
explained, Bell was not misled; he made a cognizant decision to leave unresolved
what he now argues was an ambiguity concerning the expiration date of the
limitations period.

      For the reasons stated, the judgment of the District Court is affirmed.


                                           -5-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -6-